Title: Abigail Adams to Abigail Adams Smith, 26 December 1790
From: Adams, Abigail
To: Smith, Abigail Adams


Dear Child,
Bush Hill, 26 December, 1790.
I would tell you that I had an ague in my face, and a violent toothache, which has prevented my writing to you all day; but I am determined to brave it out this evening, and inquire how you do. Without further complaint, I have become so tender, from keeping so much in a warm chamber, that, as soon as I set my foot out, I am sure to come home with some new pain or ache.
On Friday evening last, I went with Charles to the drawing room, being the first of my appearance in public. The room became full before I left it, and the circle very brilliant. How could it be otherwise, when the dazzling Mrs. Bingham and her beautiful sisters were there; the Misses Allen, and Misses Chew; in short, a constellation of beauties? I am serious when I say so, for I really think them what I describe them. Mrs Bingham has certainly given laws to the ladies here, in fashion and elegance; their manners and appearance are superior to what I have seen. I have been employed, for several days last week, in returning visits. Mrs. Powell, I join the general voice in pronouncing a very interesting woman. She is aunt to Mrs. Bingham, and is one of the ladies you would be pleased with. She looks turned of fifty, is polite and fluent as you please, motherly and friendly.
I have received many invitations to tea and cards, in the European style, but have hitherto declined them, on account of my health and the sickness of your brother. I should like to be acquainted with these people, and there is no other way of coming at many of them, but by joining in their parties; but the roads to and from Bush Hill are all clay, and in open weather, up to the horses’ knees; so you may suppose that much of my time must be spent at home; but this, you know, I do not regret, nor is it any mortification to me. If I could send for you, as usual, and my dear boys, it would add greatly to my pleasure and happiness. Mrs. Otis comes frequently, and passes the day with me, and yesterday I had the whole family to keep Christmas with me.
The weather is winter in all respects, and such a plain of snow puts out my eyes. We have a warm side, as well as a cold one, to our house. If there is any thing we can do for you, let me know. You cannot regret your separations more than I do, for morn, noon, and night, you rest upon the mind and heart of your ever affectionate
A. Adams.
